Title: To George Washington from Benjamin Lincoln, 9 November 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     War–Office November 9th 1782
                  
                  I am requested, my dear General, by Mr Izard to represent to your Excellency that the Citizens of South–Carolina, who had made arrangements for returning to their State in flags to be furnished by the British Commander in Chief, are extremely anxious to learn whether those flags will be granted, and when—for this purpose they wish that your Excellency would please to renew the application to Sir Guy Carleton in their behalf.
                  I am sensible that this request may involve inconvenience—but such was the pressing manner in which it was made to me, that I did not find myself at liberty to decline it. it will remain with your Excellency to resolve on it’s propriety.  I have the honor to be, with the most perfect attachment, my dear General Your most obedient, humble servant.
                  
                     B. Lincoln
                     
                  
               